



Exhibit 10.2




SEPARATION AGREEMENT
AND
RELEASE OF ALL CLAIMS


This Separation Agreement and Release of All Claims (“Agreement”) is entered
into between Johnson Controls, Inc. (the “Company”) and Beda Bolzenius
(“Bolzenius”). Bolzenius enters into this Agreement on behalf of himself, his
spouse, heirs, successors, assigns, executors, and representatives of any kind,
if any.
Bolzenius has elected to retire and resign his employment with the Company and
all of its affiliated entities and to resign as an officer and director of the
Company and/or all affiliated entities, effective March 31, 2016. In order to
resolve all issues between them, the Company and Bolzenius agree as follows:
1.Neither the Company’s signing of this Agreement nor any actions taken by the
Company toward compliance with the terms of this Agreement constitute an
admission by the Company that it has acted improperly or unlawfully with regard
to Bolzenius or that it has violated any state or federal law.
2.Bolzenius hereby retires and resigns his employment with the Company and all
of its affiliated entities, effective March 31, 2016 (the “Employment
Termination Date”). He also resigns as an officer and director of, and any and
all other positions with, the Company and/or all affiliated entities, effective
immediately prior to the Employment Termination Date. During the period from
February 11, 2016 to the Employment Termination Date, Bolzenius has and will
work in good faith to transition his job duties and responsibilities to his
successor pursuant to the specific written request of the Company’s Executive
Vice President and Vice Chairman. Bolzenius also acknowledges that his Global
Assignment Letter dated September 9, 2014 was terminated on October 31, 2015,
and no further payments or benefits are owed to him thereunder.
3.In consideration of the payments provided hereunder, from and after the
Employment Termination Date, Bolzenius will make himself reasonably available
to:
(a)     Consult with, otherwise assist or provide general advice to the
Company’s Executive Vice President and Vice Chairman (and following the date
that the Company’s automotive seating and interiors





--------------------------------------------------------------------------------





business which is projected to be spun off into a new publicly traded company in
or about October 2016 (hereinafter “Adient”) becomes a separate publicly traded
company, the then Chief Executive Officer of Adient) as he or she may reasonably
request, consistent with Bolzenius’ other commitments, for a nominal amount of
time in each instance, during the period between the Employment Termination Date
and September 30, 2016 (the “Consulting Period”). In no event shall Bolzenius be
obligated to provide such services to an extent that would involve a material
amount of his time in the aggregate or material travel commitments.
(b)     Cooperate with the Company (and Adient) with respect to the prosecution
or defense of any claim by or against the Company or Adient, or any government
investigation relating to events allegedly occurring while Bolzenius was
employed or related to the performance of his duties while employed. Such
cooperation includes meeting with the Company’s or Adient’s employees, agents
and attorneys at reasonable dates and times and providing requested information
and, if necessary, testimony in any forum.
Bolzenius’ separation benefits under this Agreement (to the extent not required
to be paid or provided pursuant to existing agreements) are intended to serve as
consideration for the release set forth in paragraph 5, compensation for
Bolzenius’ services described hereinabove, and the other consideration Bolzenius
provides in this Agreement. The Company will reimburse Bolzenius all reasonable
business and out-of-pocket expenses he actually incurs in the course of
providing the services and cooperation described above, subject to and in
accordance with Company policy on expense reimbursements.
4.The Company will pay or provide Bolzenius the following:
(a)    Separation pay in the amount of Two Million Seven Hundred One Thousand
Dollars ($2,701,000), less withholdings. This sum will be paid to Bolzenius in a
lump sum on December 20, 2016, except that Six Hundred Eighty Thousand Two
Hundred Fifty Dollars ($680,250), less withholdings, of this aggregate
separation pay will be paid 30 days after this Agreement is executed. In
consideration for the separation payment being made in December 2016, the
Company will also pay Bolzenius an amount equal to Eighty-Four Thousand
($84,000), less withholdings, at the same time as the separation payment in
December is made.





--------------------------------------------------------------------------------





(b)    The Company acknowledges and agrees that Bolzenius’ retirement shall
qualify and be treated as a “Retirement” under the terms of all awards held by
Bolzenius under the Johnson Controls, Inc. 2012 Omnibus Incentive Plan (the
“2012 Plan”) and the Johnson Controls, Inc. 2001 Restricted Stock Plan (the
“2001 Plan”), and that consistent with such “Retirement” status, such awards
shall be subject to the following treatment, in accordance with the terms of the
respective plans and award agreements:
(i)    With respect to the Annual Incentive Performance Plan (the “AIPP”) for
fiscal year 2016, upon completion of the performance period ending September 30,
2016, Bolzenius will receive a payment, if any is earned, based upon achievement
of the performance goals established for fiscal year 2016, but prorated to
reflect the length of his employment during the performance period through the
Employment Termination Date;
(ii)    Bolzenius’ stock options granted under the 2012 Plan that have been
outstanding for at least one year from their grant date will vest in full on the
Employment Termination Date and remain exercisable for the period set forth in
the award agreements evidencing such options;
(iii)    Bolzenius’ performance share units granted under the 2012 Plan will
vest at the end of the relevant performance period based on achievement of the
applicable performance goal(s), but pro-rated to reflect the length of his
employment during the performance period through the Employment Termination
Date;
(iv)    Bolzenius’ restricted stock units granted under the 2001 Plan and the
2012 Plan that have been outstanding for at least one year from their grant date
will continue to vest in accordance with their terms; and
(v)     Bolzenius’ restricted stock units granted under the 2012 Plan on October
7, 2015 (in lieu of performance share units) will continue to vest in accordance
with the terms of such agreement (which provide for pro-rated vesting upon the
normal vesting date).





--------------------------------------------------------------------------------





In addition, in the event of the consummation of the merger of the Company with
Tyco International plc, and in the event of the spin-off of Adient from the
Company, Bolzenius’ equity awards will be adjusted and/or modified consistent
with the adjustments and/or modifications made to comparable equity awards held
by other former employees of the Company.
Bolzenius acknowledges that the stock options and restricted stock units granted
under the 2012 Plan within the one year period prior to the Employment
Termination Date (other than the restricted stock unit award made in lieu of a
grant of performance share units) will terminate upon his Employment Termination
Date.
(c)    Within thirty (30) days of the Employment Termination Date (the “Payment
Date”), assuming that the expense documentation has been submitted as of the
termination date or promptly thereafter, reimbursement of all business expenses
incurred by Bolzenius prior to the Employment Termination Date, subject to and
in accordance with Company policy on expenses reimbursements.
(d)    As of the Payment Date, reimbursement of expenses incurred by Bolzenius
for estate planning (which are estimated to be approximately $15,000) prior to
the Employment Termination Date, subject to and in accordance with the Company
flexible perquisites program terms and subject to submission by Bolzenius of
documentation establishing the exact amount incurred in accordance with the
submission processes established under the program.
(e)    Payment of the tax equalization payments (including tax return
preparation) with respect to compensation paid by the Company through the
Employment Termination Date (but not with respect to any of the payments
otherwise described herein); it being understood that the tax equalization
obligations of the Company with respect to such payments shall continue through
the end of the calendar year subsequent to the year in which Bolzenius’ China
assignment ended.
(f)    As of the Payment Date, a contribution of €139,500 with respect to the
2016 calendar year to the pension unit pursuant to the terms of the Supplemental
Agreement to the Employment Contract, dated August 25, 2004, by and between
Bolzenius and Johnson Controls GmbH, as amended (the “German





--------------------------------------------------------------------------------





Supplemental Pension Agreement”). As soon as reasonably practicable, the Company
shall provide to Bolzenius a breakdown of the portion of the German pension
payments that are attributable to Bolzenius’ service in the United States (the
“US Pension Payments”) and the portion of the German pension payments that are
attributable to Bolzenius’ service outside of the United States (the “Non-US
Pension Payments”).
The Company shall not be obligated to make the payment under paragraph 4(a) or
the additional contribution of €139,500 specified in paragraph 4(f) to Bolzenius
unless and until the Agreement becomes enforceable and effective under paragraph
9 below.
5.In consideration for the promises contained in paragraphs 3 and 4(a) and the
additional contribution of €139,500 specified in paragraph 4(f), Bolzenius
hereby releases and forever discharges the Released Parties (defined below) from
any and all claims, demands, rights, liabilities and causes of action of any
kind or nature, known or unknown, arising prior to or through the date this
Agreement is executed, including, but not limited to, any claims, demands,
rights, liabilities and causes of action arising or having arisen out of or in
connection with Bolzenius’ employment or termination of employment with the
Company (or any of its affiliated entities) or the termination of Bolzenius’
officer and director assignments. “Released Parties” includes the Company and
Adient (and their predecessors and successors), and their subsidiaries, related
and affiliated entities, and their past, present and future, directors,
officers, agents, employees, shareholders, insurers, attorneys, executors,
assigns and other representatives of any kind, each in their capacity as such.
Bolzenius also releases and waives any claim or right to further compensation,
benefits, bonuses, stock options, damages, penalties, attorneys’ fees, costs or
expenses of any kind from the Company or any of the other Released Parties,
except as set forth in paragraphs 3 and 4 and this paragraph 5. This release
specifically includes, but is not limited to, a release of any and all claims
pursuant to: U.S. law; state and local fair employment law(s); Title VII of the
Civil Rights Act of 1964; the Rehabilitation Act of 1973; the Reconstruction Era
Civil Rights Acts, 42 U.S.C. §§ 1981-1988; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act (“ADEA”); the Americans with Disabilities Act;
state and federal family and/or medical leave acts; state and federal wage
payment laws; and any other federal, state or local laws or





--------------------------------------------------------------------------------





regulations of any kind, whether statutory or decisional, to the full extent
such claims can legally be waived. This release also includes, but is not
limited to, a release of any and all claims pursuant to the laws of other
countries, including but not limited to Germany and China, to the full extent
such claims can legally be waived. This release also includes, but is not
limited to, a release of any claims for wrongful termination, retaliation, tort,
breach of contract, defamation, misrepresentation, violation of public policy or
invasion of privacy. This release specifically includes a release of any claims
Bolzenius may have under any severance or bonus policy or program and under any
contract, including but not limited to his Executive Employment Agreement dated
January 17, 2008 (including the Change of Control Executive Employment Agreement
attached thereto as Exhibit B, dated September 25, 2012), and the Global
Assignment Letter dated September 9, 2014 (collectively, the “Employment
Agreements”), except for the continued vesting and payments described in
paragraph 4. This release does not include a waiver of any claim (i) that cannot
legally be waived, (ii) for accrued but unpaid salary and paid-time off through
the Employment Termination Date, (iii) for benefits under any health and welfare
plans, all pursuant to the terms of such plans, (iv) to enforce a right to
indemnification, if any, under applicable corporate law, or the by-laws or
articles of incorporation of the Company, (v) to enforce any rights, if any, as
an insured under any director’s and officer’s liability insurance policy of the
Company, (vi) for vested benefits due under the German Supplemental Pension
Agreement which Bolzenius acknowledges is solely the payment obligation of
Johnson Controls GmbH, and (vii) to enforce this Agreement.
6.Bolzenius has not filed or joined in any complaints, lawsuits, or proceedings
of any kind against the Company or any of the other Released Parties, and
Bolzenius promises never to file, pursue or join in any lawsuits or proceedings
asserting any claims that are released in this Agreement, to the fullest legal
extent Bolzenius can legally give up his right to do so. Nothing in this
Agreement prevents Bolzenius from (a) filing a claim for Unemployment
Compensation to which Bolzenius may be entitled; (b) challenging the
enforceability of this Agreement under the ADEA; or (c) filing a charge with the
EEOC or otherwise cooperating with or providing information to the EEOC;
however, this Agreement does prohibit Bolzenius





--------------------------------------------------------------------------------





from obtaining any personal or monetary relief based upon such cooperation,
provision of information, or charge, whether filed by Bolzenius or anyone else
on behalf of Bolzenius.
7.(a) Bolzenius acknowledges his obligation to comply with all applicable laws
relating to Trade Secrets, confidential information, and unfair competition.
“Trade Secret” means information of the Company (or any of its affiliated
entities), including a formula, pattern, compilation, program, device, method,
technique or process, that derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and that is the subject of efforts by the Company
(or its affiliated entities) to maintain its secrecy that are reasonable under
the circumstances. During employment with the Company (or its affiliated
entities) and the Consulting Period, Bolzenius shall preserve and protect Trade
Secrets from unauthorized use or disclosure, and after termination of such
employment and the Consulting Period, Bolzenius shall not use or disclose any
Trade Secret until such time as that Trade Secret is no longer a secret as a
result of circumstances other than a misappropriation involving Bolzenius.
(b) Bolzenius shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated entities, and their respective businesses,
which shall have been obtained by Bolzenius during Bolzenius’ employment with
the Company (or its affiliated entities) or the Consulting Period and which
shall not be or become public knowledge (other than by acts by Bolzenius or his
representatives in violation of this Agreement). During employment with the
Company (or its affiliated entities), the Consulting Period, and for two years
after the termination of the Consulting Period, so long as the information
remains confidential, Bolzenius, except as may otherwise be required by law or
legal process, shall not use any such information except on behalf of the
Company and shall not communicate or divulge any such information, knowledge or
data to anyone other than the Company and those designated by it. Nothing in
this sub-paragraph is intended or shall be construed to limit in any way
Bolzenius’ independent duty, under sub-paragraph (a) above or law, not to use,
misappropriate or disclose Trade Secrets at any time.





--------------------------------------------------------------------------------





(c) Recognizing that he has been privy to Trade Secrets and confidential
information and customer relationships of the Company (and its affiliated
entities) during his employment with the Company (and its affiliated entities),
Bolzenius agrees that during his employment and the Consulting Period and for a
period of one year after September 30, 2016, when the Consulting Period ends, he
shall not, except as permitted by the Company’s prior written consent, engage in
Prohibited Competition. “Prohibited Competition” means providing services
directly or indirectly, in or relating to any geographic region where Company or
Adient does business, to a Competitor (whether as an employee, independent
contractor, consultant, principal, agent, partner, officer, director, investor,
shareholder or otherwise, except as a shareholder of less than one percent of a
publicly traded company): i) that are the same or similar in function or purpose
to the services that Bolzenius provided to the Company (or any of its affiliated
entities) during his last two years of employment; or ii) where such services
will likely result in the use or disclosure of Trade Secrets or confidential
information of the Company or any of its affiliated entities. “Competitor” as
used in this Agreement shall include: Lear Corporation, Faurecia, Magna
International Inc., Toyota Boshoku Corporation, Tachi-S Co., Ltd, International
Automotive Components Group, Grupo Antolin, HUAYU Automotive Systems Co., Ltd.
(including HASCO), Brose Fahrzeugteile GmbH & Co. KG (including Brose North
America, Inc), The Woodbridge Group, Hyundai MOBIS, Hyundai Dymos, Fischer
Dynamics, and all affiliated entities of these companies associated with the
automotive seating and interiors business. Bolzenius acknowledges that the
Company does business throughout the world and the application of this
non-competition provision worldwide is reasonable.
(d) In addition, during the Consulting Period and for a one-year period
beginning on September 30, 2016, Bolzenius agrees not to directly or indirectly
solicit, recruit, encourage or induce any employee of the Company or Adient (or
their affiliated entities) with whom Bolzenius had contact while employed at the
Company (or any of its affiliated entities) or about whom Bolzenius received
confidential information, to accept employment or any other relationship with
any Competitor of the Company or Adient or their affiliated entities.





--------------------------------------------------------------------------------





(e) During the past year of his employment Bolzenius has played an integral role
in and received confidential information about Adient and the Company’s
automotive business, which the Company currently intends to spin-off as a
separate company in or about October 2016. All of the provisions in this
paragraph 7 apply to and inure to the benefit of Adient as well as the Company
(and their affiliated entities), and “Competitors” as used in this paragraph 7
with respect to Adient shall mean the same companies identified as a
“Competitor” in Section 7(c) above. Accordingly, Bolzenius will continue to be
bound by the terms of this Agreement (including the restrictions and obligations
in paragraph 7) after the spin-off occurs such that any of the restrictions and
obligations to the Company will be equally applicable to Adient.
8.Bolzenius acknowledges and agrees that the terms of paragraph 7: (i) are
material consideration in this Agreement; (ii) are reasonable in geographic and
temporal scope, and (iii) are necessary to protect legitimate proprietary and
business interests of the Company and Adient in, inter alia, near permanent
customer relationships and confidential information. Bolzenius further
acknowledges and agrees that (x) Bolzenius’ breach of the provisions of
paragraph 7 will cause the Company and Adient irreparable harm, which cannot be
adequately compensated by money damages, and (y) if the Company or Adient elects
to prevent Bolzenius from breaching such provisions by obtaining an injunction
against Bolzenius, there is a reasonable probability of the Company’s or
Adient’s eventual success on the merits. Bolzenius consents and agrees that if
Bolzenius commits any such breach or threatens to commit any breach, the Company
and Adient shall be entitled to temporary and permanent injunctive relief from a
court of competent jurisdiction, in addition to, and not in lieu of, such other
remedies as may be available to the Company and Adient for such breach,
including the recovery of money damages. Any action or proceeding by either of
the parties to enforce, or challenge the enforceability of, paragraph 7 of this
Agreement shall be brought only in federal court for the Eastern District of
Michigan or Wayne County Circuit Court located in the State of Michigan. The
parties hereby irrevocably submit to the exclusive jurisdiction of such courts
and waive the defense of inconvenient forum to the maintenance of any such
action or proceeding in such venue.





--------------------------------------------------------------------------------





If any of the provisions of paragraph 7 are determined to be wholly or partially
unenforceable, Bolzenius hereby agrees that this Agreement or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of paragraph 7 are determined to be wholly or
partially unenforceable in any jurisdiction, such determination shall not be a
bar to or in any way diminish the Company’s or Adient’s right to enforce any
such covenant in any other jurisdiction.
9. Bolzenius hereby acknowledges that the separation pay described in paragraph
4 satisfies and exceeds all obligations or liabilities the Company or Adient has
to Bolzenius under the Employment Agreements and under any other law,
regulation, contract, policy or program, or otherwise. Bolzenius is and was
encouraged and advised to consult with an attorney before signing this
Agreement, and he acknowledges he has consulted with an attorney before signing
the Agreement. Bolzenius has up to twenty-one (21) days to consider whether to
accept this Agreement and Bolzenius enters into it voluntarily. Bolzenius may
revoke this Agreement, in writing, within seven (7) days after signing it. This
Agreement will become enforceable and effective upon the expiration of the
revocation period provided Bolzenius has not revoked it (the “Effective Date”).
10.Nothing herein shall supersede or be deemed to amend any provision of the Tax
Refund Purchase Agreement entered into by and among Bolzenius, Johnson Controls,
Inc. and Christiane Bolzenius dated as of November 30, 2012, which remains in
full force and effect.
11.Bolzenius represents that he has returned all property of the Company (and
its affiliated entities) to the Company prior to the Employment Termination
Date, other than a cell phone, desk phone and printer, which he will return to
the Company following the Employment Termination Date. Property returned by
Bolzenius includes, without limitation, all vehicles, phones, hardware,
software, electronic files, computers and computer records, customer lists, and
all other confidential information of the Company or its affiliated entities.
Bolzenius agrees that he has not retained and will not retain copies of any
confidential information or trade secrets of the Company or its affiliated
entities.





--------------------------------------------------------------------------------





12.Bolzenius agrees not to defame the Company or any of the Released Parties,
including but not limited to Adient and its subsidiaries. The Company (for this
purpose, Simon Davis, Alex Molinaroli, and Bruce McDonald and any official
spokespersons of the Company and Adient) agrees not to defame Bolzenius; the
Company will notify the foregoing named individuals that this obligation applies
regardless of whether they are employed by the Company or Adient.
Notwithstanding the foregoing, nothing herein, shall prohibit Bolzenius from
reporting or otherwise disclosing possible violations of state, local or federal
law or regulation to any governmental agency or entity, or making other
disclosures that, in each case, are protected under whistleblower provisions of
local, state or federal law or regulation.
13.Bolzenius is not entitled to reinstatement or reemployment with the Company
or Adient, or any of their affiliated entities, and will not at any time after
the execution of this Agreement apply for a position with the Company, Adient or
any of their affiliated entities.
14.The term “affiliated entities” in this Agreement includes subsidiaries, joint
ventures, and other related or affiliated companies and business entities.
15.If any portion of this Agreement is found to be unenforceable, the parties
desire that all other portions that can be separated from it, or appropriately
limited in scope, shall remain fully valid and enforceable. Bolzenius enters
into this Agreement knowingly and voluntarily and without any coercion.
16.This Agreement supersedes and replaces all other agreements between the
parties, except as specifically agreed herein, and except also that the parties
further agree that if any disputes arise hereunder, unless otherwise specified
in this Agreement including but not limited to paragraphs 7 and 8 of this
Agreement, they are covered by Section 9 of Bolzenius’ Executive Employment
Agreement, which section is incorporated by reference and made a part of this
Agreement.
17.The parties (which for this purpose, means, with respect to the Company Simon
Davis, Alex Molinaroli, Bruce McDonald, and Neil Marchuk) agree not to disclose
the circumstances relating to the retirement and termination of employment of
Bolzenius to any third parties, except to the extent that disclosure is required
under applicable law or disclosure by the Company or Adient to its accountants
and counsel is





--------------------------------------------------------------------------------





required for legitimate business purposes; the Company will notify the foregoing
named individuals that this obligation applies regardless of whether they are
employed by the Company or Adient. The Company shall provide Bolzenius in
advance with a copy of any proposed disclosure regarding Bolzenius required
under the Federal securities laws and meaningful opportunity for him to provide
comments in advance of any filing.
18.This Agreement, for all purposes, shall be governed by the law of the State
of Michigan without regard to conflicts-of-law principles.
19.The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith or exempt therefrom. For purposes of Section 409A, Bolzenius’ right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments.
Bolzenius certifies as follows: I understand all the provisions of this
Agreement and I agree to them. I understand that this Agreement contains a
general release of all known and unknown claims of any kind against the Company
and the other Released Parties, and i am voluntarily entering into it.


/s/ Beda Bolzenius____________________        Date: April 22, 2016
Beda Bolzenius




Johnson Controls, Inc.


By: /s/ R. Bruce McDonald____________        Date: April 25, 2016


Title: Executive Vice President and Vice Chairman





